DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-4, 6-8, 11-14 and 16-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211).
 	Regarding claim 1, ‘063 discloses “an assisting apparatus” (claim 1) “for bean roasting” (claim 1).
 	‘063 is silent regarding a microphone, being configured to sense sound in a chamber of a bean roasting device to generate an audio signal; a processor, being electrically connected to the microphone, and being configured to receive the audio signal from the microphone and generate a control signal by determining that an energy 
 	Wilson et al. teaches “a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9). 
 	‘063 teaches bean roasting device. Wilson et al. teaches bean roasting device. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘603 with Wilson et al., by adding Wilson’s microphone and program to ‘063, to provide process control to achieve a desired final product (abstract and para.0008) as taught by Wilson et al.
 	Regarding claim 11, ‘063 discloses “an assisting apparatus” (claim 8) “for bean roasting” (claim 8) comprising: a chamber (Claim 8)
 	‘063 is silent regarding a microphone, being configured to sense sound in a chamber of a bean roasting device to generate an audio signal; a processor, being electrically connected to the microphone, and being configured to receive the audio signal from the microphone and generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window.
 	Wilson et al. teaches “a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9). ‘063 teaches bean roasting device. Wilson et al. teaches bean roasting device. These references are 
 	Regarding claims 2 and 12, modified ‘063 discloses “a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (‘063, Claims 2 and 9).
 	Regarding claims 3 and 13, modified ‘063 discloses “a display panel electrically connected to the processor, wherein the processor further transmits the control signal to the display panel to make the display panel display a prompting picture” (‘063, Claims 3 and 10).
 	Regarding claims 4 and 14, modified ‘063 discloses “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (‘063, Claims 4 and 11).
 	Regarding claims 6 and 16, modified ‘063 discloses “the time point represents one of a crack start time point and a crack end time point” (Wilson, para.0064, i.e., cracks were tallied within the time intervals of 15s and 5s for the first and second crack choruses and para.0065, i.e., the first crack progresses from just before 400s within the roast and ends at about 600s).
Regarding claims 7 and 17, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the energy value is the total signal energy value” (Wilson, para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation.
 	Regarding claims 8 and 18, modified ‘063 discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (Wilson, para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time. 

 	Claims 5 and 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 1-4, 6-8, 11-14 and 16-18 above, and further in view of Logan et al. (US 2016/0198885).
Regarding claims 5 and 15, modified ‘063 discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). ‘063 teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Logan, by adding Logan et al.’s transceiver to modified ‘063’s device, to provide communication with mobile device to allow user to control the device wirelessly. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating a user to control the cooking device wirelessly.
 	Claims 9 and 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of copending Application No. 16/194,063 in view of Wilson et al. (US 2016/0120211) as applied in claims 1-4, 6-8, 11-14 and 16-18 above, and further in view of Rundle (US 2014/0146976).
 	Regarding claims 9 and 19, modified ‘063 discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Modified ‘063 teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of endeavor as the claimed invention. However, Rundle reference is gear toward to reduce the impact of ambient noise on the audio content (Rundle, para.0005) that is pertinent to the problem faced by the inventor (see para.0021 of instant publication application) which is to filter unnecessary interference noise in the environment. MPEP 2141.01 (a), See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify ‘063 with Rundle, by adding .
This is a provisional nonstatutory double patenting rejection.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a loudspeaker” (Claims 2 and 12), “a display panel” (Claims 3 and 13), “a transceiver” (Claims 4, 10, 14 and 20); “a user equipment” (Claims 4-5 and 14-15), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1, 3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 102 a1 as being anticipated by Wilson et al. (US 2016/0120211).
	Regarding claim 1, Wilson et al. discloses “an assisting apparatus” (130 and 160) “for bean roasting” (abstract), comprising:
 	“a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9).
 	Regarding claims 3 and 13, Wilson et al. discloses “a display panel” (240) electrically connected to “the processor” (210 and para.0036), wherein “the processor further transmits the control signal to the display panel to make the display panel display para.0036 and para.0036 and para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time).
 	Regarding claims 6 and 16, Wilson et al. discloses “the time point represents one of a crack start time point and a crack end time point” (para.0064, i.e., cracks were tallied within the time intervals of 15s and 5s for the first and second crack choruses and para.0065, i.e., the first crack progresses from just before 400s within the roast and ends at about 600s).
 	Regarding claim 11, Wilson et al. discloses “an assisting apparatus” (130 and 160) “for bean roasting” (abstract), comprising:
 	“a chamber” (110);
 	“a microphone” (160), “being configured to sense sound in a chamber of a bean roasting device to generate an audio signal” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting);
 	“a processor” (130 includes 210. and para.0032, i.e., the microprocessor-based controller), “being electrically connected to the microphone, and being configured to receive the audio signal from the microphone” (para.0032, i.e., the controller is also in communication with a microphone 160 disposed in or near the chamber 110 to detect sounds and acoustic energy (e.g., cracking) generated during roasting) and “generate a control signal by determining that an energy value of the audio signal crosses a threshold at a time point based on an observation time window” (para.0009, i.e., determining if the measured acoustic energy is within a tolerance of a reference acoustical profile, the reference acoustical profile including reference acoustical characteristics of a reference coffee roasting process; in the controller generating a control signal if the measured acoustic energy is outside the tolerance of the reference acoustical profile; and transmitting the control signal from the controller to the coffee roaster, the control signal to adjust a temperature of the coffee roasting chamber. Fig.5 shows acoustic pressure profile in relation to the acoustic pressure or energy value of the audio signal based on time frame (0, 5, 15, 20, 25, 30 and so on) so that user can determine the first crack chorus and fig.6 shows the second crack chorus which is similar to fig.5. Para.0011, i.e., a visual display can display acoustic information including spectral content and acoustic amplitude in real time. Para.0004, i.e., several metrics can be monitored (time, color, aroma, bean volume, bean temperature).  Para.0067, i.e., control unit 130 optionally displays the first and/or second crack rates that were detected using the roasting acoustical characteristics of acoustic amplitude, frequency content and/or rate of cracks per unit time.  The control unit 130 can also display acoustical spectral information regarding the roasting process, for example in a form similar to one or more of FIGS. 5-9).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Riefenstein (US 2013/0302483).
Regarding claims 2 and 12, Wilson et al. discloses all the features of claim limitations as set forth above except for a loudspeaker electrically connected to the processor, wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal.
 	Riefenstein teaches “the loudspeaker electrically connected to the processor; and wherein the processor further transmits the control signal to the loudspeaker to make the loudspeaker generate a prompting signal” (para.0069, i.e., food product P can be shown in text on a display, pronounced by controller and a loudspeaker or an image of food product can be shown. Please noted that it would be obvious that the controller electrically connected to the loudspeaker in order to pronounced by the controller and a louspeaker). Wilson et al. teaches a cooking device for roasting. Riefenstein teaches a cooking device for cooking and/or roasting and a controller communicates the loudspeaker in order to pronounce the food product. These references are related to cooking device for roasting and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson et al. with Riefenstein, by adding Riefenstein’s loudspeaker to modified Wilson et al.’s roasting device, to provide signal to operator so that user can determine food product type and/or quantity at the beginning of the cooking cycle (para.0069) as taught by Riefenstein. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating operator to determine food product type and/or quantity at the beginning of the cooking cycle (para.0069) as taught by Riefenstein.


 	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Logan et al. (US 2016/0198885).
Regarding claims 4 and 14, Wilson et al. discloses all the features of claim limitations as set forth above except for a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment.
 	Logan et al. teaches “a transceiver electrically connected to the processor, wherein the processor further transmits the control signal to the transceiver to make the transceiver transmit a prompting message to a user equipment” (para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smartphone). Wilson et al. teaches a cooking device for roasting. Logan et al. teaches a cooking device for cooking. These references are related to cooking device for cooking and they are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Wilson et al. with Logan, by adding Logan et al.’s transceiver to modified Wilson et al.’s device, to provide communication with mobile device to allow user to control the device wirelessly. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit facilitating a user to control the cooking device wirelessly.
Regarding claims 5 and 15, Wilson et al. discloses “a transceiver electrically connected to the processor, wherein the processor further receives a feedback signal from a user equipment via the transceiver” (Logan et al., i.e., para.0013, i.e., the app tells the cooking apparatus how to cook food by sending and receiving messages from a cooking apparatus. The cooking apparatus has ...a handle. The handle includes a computer that has a processor, a transceiver that talks with the smart phone) “to adjust the threshold” (Logan, para.0013 teaches updates data such as message or sensor feedback via the transceiver to the user equipment (i.e., smart phone). Wilson et al., para.0010-0011 discuss about the feedback signal to the processor is used to compare real-time data to the pre-stored data in order to match or follow the desired roasting profile. This suggest or implies that the roasting profile of the acoustic data (i.e., threshold or tolerance) can be modified or adjusted because the acoustic data constitutes the acoustic tolerance in order to determine the first and second crack of the beans. Para.0009, 0012 discuss about the tolerance of the acoustic data). 

 	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211).
	Regarding claims 7 and 17, Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal to calculate a total signal energy value of the to-be-analyzed signal in a time domain, and the energy value is the total signal energy value” (para.0070, i.e., a total signal energy value is interpreted as an energy value that can be a threshold value such as 300 cracks/min. It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation). It would be obvious that 300 cracks/min is a result of a calculation because the counting the number of crack with respect to time require calculation.
 	Regarding claims 8 and 18, Wilson et al. discloses “the processor further retrieves the audio signal within the observation time window as a to-be-analyzed signal and transforms the to-be-analyzed signal into a frequency-domain signal to calculate a total signal energy value of the frequency-domain signal on a particular frequency band, and the energy value is the total signal energy value” (para.0011, i.e., using frequency domain processing and para.0062, i.e., a first crack contains more low frequency content, with a spectral peak at about 500 Hz. Examiner interpreted that a total signal energy value is the energy value and the frequency). It would be obvious that the peak frequency is the result of the calculation in order calculate the peak frequency value with respect to time. 

 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0120211) in view of Rundle (US 2014/0146976)
 	Regarding claims 9 and 19, Wilson et al. discloses all the features of claim limitations as set forth above except for the processor further performs a noise reduction on the audio signal.
 	Rundle teaches “the processor” (para.0036, i.e., control circuitry 32 may be implemented using one or more integrated circuits such as microprocessors … include noise cancellation circuitry and other audio processing circuitry. Para.0045, i.e., using noise cancellation technique, the ambient noise signals can be used to reduce noise in the audio being played through speakers) further performs a noise reduction on the audio signal. Wilson et al. teaches a roasting device having audio device. Rundle teaches an audio device having noise cancellation feature. Rundle reference is not from the same field of endeavor as the claimed invention. However, Rundle reference is gear toward to reduce the impact of ambient noise on the audio content (Rundle, para.0005) that is pertinent to the problem faced by the inventor (see para.0021 of instant publication application) which is to filter unnecessary interference noise in the environment. MPEP 2141.01 (a), See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. That is, one of ordinary skill in the audio device art faced with a noise in the audio would look to the solutions for conventional audio cancellation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wilson with Rundle, by adding Rundle’s noise cancellation device to Wilson’s audio device, to reduce the impact of ambient noise on the audio content (para.0005) as taught by Rundle. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of reducing the impact of ambient noise on the audio content (para.0005) as taught by Rundle.


Allowable Subject Matter
 	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art was Wilson et al. The prior art show that the assisting apparatus having a microphone and a processor configured to generate a control signal 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIMMY CHOU/Primary Examiner, Art Unit 3761